Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ amendments filed on 11/24/2020 have been entered. Claims 1, 26, 7, 14, 19, 20 have been amended. No claims have been canceled.  No claims have been added. Claims 1-20 are still pending in this application, with claims 1, 11, and 14 being independent.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jeffrey Hale on 1 February 2021.

The application has been amended as follows: 

Please amend claim 9 as follows:
9. (Currently Amended) The method of claim 1, further comprising: 


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest determining if the at least one first space point (for the 3D point cloud first space semantic label) and the at least one second space point (for the 2D image second space semantic label) represent a common point in a space surrounding the platform and, if so, fusing the at least one first space semantic label and the at least one first space semantic label uncertainty with the at least one second space semantic label and the at least one second space semantic label uncertainty to create fused 3D spatial information of the common point in the space surrounding the platform to enhance the 3D navigational map.
The art of record does not disclose determining if the first and second space points represent a common point in space, (the first and second space points associated with first and second semantic labels, respectively;  semantic labels are interpreted as objects in the images);
if the common point is found, fusing the first and second semantic labels and the first and second semantic label uncertainties.

Regarding claim 11, in light of the allowance of claim 1, the method in claim 11 is similar and performed by the method in claim 1. Therefore, claim 11 is allowed for the same reasons as claim 1.

Regarding claim 14, in light of the allowance of claim 1, the medium in claim 14 is similar and performed by the method in claim 1. Therefore, claim 14 is allowed for the same reasons as claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN Z ELBINGER whose telephone number is (571)272-5131.  The examiner can normally be reached on 8:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN Z ELBINGER/Examiner, Art Unit 2613